Citation Nr: 1759228	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-41 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle instability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law	


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1979 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012, the Veteran and his spouse presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing is of record.  In correspondence received September 2017, the Veteran's representative indicated that the Veteran did not want another hearing on these matters. 

In a July 2012 decision, the Board granted the Veteran's claim for service connection for right ankle instability.  Accordingly, in a July 2012 rating decision, the RO assigned an initial rating of 10 percent.  The Veteran appealed the initial rating.  In March 2014, the Board remanded this issue for additional development.  In an October 2016 decision, the Board denied an initial rating in excess of 10 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2017, the Court granted a joint motion for partial remand (JMPR) vacating the portion of the Board's October 2016 decision that denied entitlement to a rating in excess of 10 percent for the Veteran's right ankle instability, and remanded for readjudication.  

In a September 2017 correspondence, the Veteran's representative stated that the Veteran has been unable to secure and follow a substantially gainful occupation due to his service-connected right ankle instability.  This raises the issue of entitlement to a TDIU.  Therefore, whether a TDIU is warranted is under the Board's jurisdiction as part and parcel of the initial increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration.  

The Veteran was afforded a VA ankle examination in May 2015 in connection with his initial increased rating claim.  However, the Board finds that this examination is incomplete.  First, the Board finds that the examination report is internally inconsistent.  In this regard, the examination revealed that the Veteran's dorsiflexion was limited to 10 degrees.  The VA examiner noted that the Veteran's range of motion was "abnormal or outside normal range," and that the limited range of motion contributed to a functional loss.  He further noted "less movement than normal" as an additional factor that contributed to the Veteran's right ankle disability.  Finally, the examiner noted that ankle instability was suspected.  However, the examiner ultimately concluded that there was no evidence of right ankle instability currently and that the Veteran's service-connected diagnosis of right ankle instability had resolved.  He did not provide a rationale for his findings.

Additionally, the examination report states that the Veteran has continued pain complaints.  The examiner first noted that there was no pain noted on the exam, but then indicated that there was evidence of pain with weight-bearing.  Due to these inconsistencies, an additional VA examination is required to clarify the current nature and severity of the Veteran's right ankle disability.     

Second, the Board finds that the examination is not compliant with the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald.  28 Vet. App. 158 (2016).  In Correia, the Court held that, pursuant to 38 C.F.R. § 4.59, an adequate VA joint examination must include testing the joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  The May 2015 VA ankle examination did not include passive range of motion testing, in weight-bearing and nonweight-bearing, or opposite joint range of motion testing.  Therefore, the examination does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  

Finally, the Board notes that, because the Veteran's initial increased rating claim for right ankle instability is being remanded for additional development, and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the Veteran's claim for a TDIU would be premature and must be deferred.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right ankle disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that s/he has reviewed the claims folder.  All indicated tests should be conducted and all clinical findings reported in detail.  The VA examiner should provide responses to the following:

(a) Conduct range of motion testing of the right ankle, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite joint, if undamaged.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(b) The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

(c) The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner is unable to do so, the examiner must indicate why.

(d) Lastly, the examiner should describe the Veteran's functional impairment from his service-connected right ankle disability and furnish an assessment (taking into account the Veteran's past education and experience, but without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected disability on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

A detailed rationale is requested for all opinions provided. 

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


